Sop ge

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Medified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

. United States of America JUDGMENT IN A CRIMINAL CASE
oo Vv. (For Offenses Committed On or After November 1, 1987)
Martin Altamirano-Aparicio ; Case Number: 3:19-mj-24459
| Donald L Levine
Defendant's Attorney
REGISTRATION NO. 91693298 - i L. Car e
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint NOV 27 2019
L] was found guilty to count(s) CLEECLIS DIS tee bat
after a plea of not guilty. —— a SOUTHERN DISTRICT OF CALIEORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which ‘nvelve-the-foltowin: ’
Title & Section Nature of Offense Count.Numiber(s)
8:1325. ILLEGAL. ENTRY (Misdemeanor) . 1
L The defendant has been found not guilty on count(s) .
A Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .
. \ 7 “=f
CL] TIME SERVED AN days

 

Assessment: $10 WAIVED & Fine: WAIVED .
X] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

LJ Court recommends defendant be deported/removed with relative, charged in case

 

 

- IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. :

Wednesday, November 27, 2019
Date of Imposition of Sentence

oH.

E STANLEY: NE
ED STATES MAGISTRATE JUDGE

       

Received’ hearin f. oo,

~ BUSM <T
XL

Clerk’s Office Copy | 3:19-mj-24459

 

 
